United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-30071
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VERONA L. JOHNSON,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 02-CR-50050-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Verona L. Johnson appeals her resentencing for possession of

a firearm by a convicted felon.   Johnson argues that she should

not have received a two-level increase in her offense level under

the Sentencing Guidelines for obstruction of justice.

     The district court’s factual finding of obstruction of

justice is plausible in light of the record as a whole.

Therefore, the obstruction finding was not clearly erroneous.

See U.S.S.G. § 3C1.1; United States v. Johnson, 352 F.3d 146,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-30071
                                -2-

147-48 (5th Cir. 2003); United States v. Storm, 36 F.3d 1289,

1295 (5th Cir. 1994).

     Johnson has filed a letter pursuant to FED. R. APP. P. 28(j)

calling our attention to the Supreme Court’s recent decision in

Blakely v. Washington, 124 S. Ct. 2531 (2004).   However, we have

held that Blakely does not apply to the United States Sentencing

Guidelines.   United States v. Pineiro, No. 03-30437, 2004 WL

1543170, at *1 (5th Cir. July 12, 2004).

     AFFIRMED.